UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 14-6004


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BOBBY LEE BROADDUS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:99-cr-00194-GCM-1; 3:12-
cv-00432-GCM)


Submitted: January 9, 2019                                        Decided: January 28, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Judge.


Dismissed by unpublished per curiam opinion.


Bobby Lee Broaddus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby Lee Broaddus seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).      A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Broaddus has not

made the requisite showing. ∗ Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal




       ∗
         We conclude that Broaddus is not aided by our recent decisions in United States
v. Wheeler, 886 F.3d 415 (4th Cir. 2018), petition for cert. filed (No. 18-420) (U.S. Oct.
3, 2018), or Lester v. Flournoy, 909 F.3d 708 (4th Cir. 2018). Rather, his case is
controlled by Whiteside v. United States, 775 F.3d 180 (4th Cir. 2014) (en banc).


                                             2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         3